LACOMBE, Circuit Judge.
As to the following claims for return of stocks and bonds in. the possession of the New York receivers, the papers are incomplete. There is no affidavit from defendant, stating whether it claims that the customer is indebted to it. Presumably this is because the books are in Boston or elsewhere, and it is thought access to them cannot be had, as suggested in memorandum filed in Re Claim of Clark Shore et al., 140 Fed. 796. Defendant should supply this omission. It may be that in several cases, it will happen, as it has already happened, that there is no balance due from the customer, in which case his securities should be promptly returned without expense to him; a disposition of his claim which is certainly to the interest of all parties. The papers will be held till affidavit on behalf of defendant is presented. If permission to examine the customer’s account is refused, affidavit to that effect may be submitted. These claims are: Karl O. Cyrus, Harrison I. Colee, Chas. A. Faulkner, Theo. T. (or F.) Sargent, William H. Wilhelm, Katherine Henkel, William Leach, H. M. Wolf, Robert Lewis, Harry L. Martin, Oscar H. Pilgram, Eanny Daniels. Claire T. Fogg.